                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: DIISOCYANATES                                  )   Master Docket Misc. No. 18-1001
ANTITRUST LITIGATION                                  )
                                                      )   MDL No. 2862
This Document Relates to:                             )
ALL ACTIONS                                           )
                                                      )

                  MOTION FOR APPOINTMENT AS CO-LEAD COUNSEL
                    OR, IN THE ALTERNATIVE, LIAISON COUNSEL

         Comes now Plaintiff Finishing Solutions, LLC (“Finishing Solutions”), by its attorneys,

Chris Hellums of Pittman, Dutton & Hellums, P.C., and William Pietragallo, II of Pietragallo

Gordon Alfano Bosick & Raspanti, LLP, and moves this Honorable Court for the appointment of

William Pietragallo, II as co-lead counsel or, alternatively, liaison counsel.

         Given his experience and attributes as seen below in the summary of his (I) Personal

Biography and Professional Career; (II) Professional Organizations and Appointments; and (III)

Litigation Experience and Presentation, Mr. Pietragallo is “best able to represent the interests of

the class” under Federal Rule of Civil Procedure 23(g)(2).

   I.        Personal Biography and Professional Career

            University of Pittsburgh School of Law
            1972-1973: Law Clerk for Judge Silvestri, Allegheny County Court of Common Pleas
            1973-1987: Associate-Partner-Managing Partner; Meyer Darragh Buckler Bebenek &
             Eck
            1987-Present: Founder and Managing Partner; Pietragallo Gordon Alfano Bosick &
             Raspanti, LLP
            Attached hereto as Exhibit “A” is a copy of the current CV of William Pietragallo, II.

   II.       Professional Organizations and Appointments

            Academy of Trial Lawyers of Allegheny County (since 1989)
            Diplomat of the International Academy of Trial Lawyers (since 1997)
            Fellow of the American College of Trial Lawyers (since 1998)
            Pennsylvania Supreme Court Civil Rules Committee (Member 1992-1998)




                                                  1
             Pennsylvania Supreme Court Disciplinary Board (Member 2004-2010; Chair 2009-
              2010)
             Adjunct Professor – University of Pittsburgh Law School (2003-2010)
             Best Lawyers in America (25 years)
             Bet-the-Company Litigation Lawyer of the Year (2012)
             Super Lawyers (25 years)
             Chambers and Partners – Highly Recommended – Litigation

   III.       Litigation Experience and Presentation

          There are many very capable lawyers presenting applications to serve as lead counsel or

co-lead counsel in this case, including the undersigned, whose practice is domiciled in, but not

limited to, the Western District of Pennsylvania.

          Legal excellence is not defined by geography. Rather, it is found in tangible attributes of

professional life that a court might consider in selecting lead counsel or co-lead counsel. Those

attributes include: known integrity, verifiable capability, established subject matter knowledge,

leadership characteristics, courtroom presence and experience, and reliability. Mr. Pietragallo

possesses these attributes along with a wealth of broad and unparalleled litigation experience,

which includes:

         leading the defense of antitrust actions, both in Pennsylvania and West Virginia;
         defending product manufacturers;
         investigating and litigating airline disasters in the USA, Europe and the Middle East;
         suing for a class alleging consumer fraud;
         representing major law firms in professional negligence cases; and
         suing to prevent misappropriation of trade secrets.

          Mr. Pietragallo has obtained over 100 civil jury verdicts, and more than 500 verdicts,

judgments and decisions rendered both by trial and appellate courts. The following cases are

representative of Mr. Pietragallo’s courtroom experience.

                                            Class Actions

         Kenneth S. McCarty, Jr., M.D., Ph.D., v. Magee-Women’s Hospital, University of
          Pittsburgh, UPMC Health System, University of Pittsburgh Physicians, Inc., and
          University of Pittsburgh Medical Center a/k/a UPMC, Court of Common Pleas of



                                                   2
    Allegheny County, Pennsylvania, No. GD 03-017591 – Lead defense counsel in a class
    action alleging medical fraud relating to pap smear tests; successfully opposed class
    certification.

   Carol Rougvie, Marguerite Sinkler Gilder, Caroline Mansour, Melinda Mehigan, Fonda
    Kubiak, Kara Bell and Tiffany Bolton v. Ascena Retail Group, Inc., d/b/a Justice Stores
    and Tween Brands, Inc., d/b/a Justice Stores, United States District Court, Eastern
    District of Pennsylvania, No. 2:15-cv-00724, MDL Docket No. 2646 – Lead plaintiffs’
    counsel in a consumer fraud action against Justice Stores resulting in a recovery for the
    class in excess of $80 million.

   Cyndie Nordi, Philadelphia Federation of Teachers Health and Welfare Fund, Plains
    Township and Plymouth Borough, individually and on behalf of all others similarly
    situated, v. Highmark, Inc., Court of Common Pleas of Allegheny County, Pennsylvania,
    No. GD 14-019917 – Co-lead plaintiffs’ counsel with Anapol Weiss in a consumer action
    regarding insurance rates schedule.

   Clyde E. Woomer, Derek Willis, et al. individually and on behalf of all others similarly
    situated, v. FedEx Ground Package System, Inc., Court of Common Pleas of Allegheny
    County, Pennsylvania, No. GD 05-020678, and Willis v. FedEx Ground Package System,
    Inc., Court of Common Pleas of Philadelphia County, Pennsylvania, No. 004519 – Class
    action litigation defining employees versus independent contractors; assigned as lead
    defense counsel for FedEx Ground in Pennsylvania and Ohio (tagalong actions to the
    MDL in both Ohio and Pennsylvania).

                                        Antitrust

   Wine and Beverage Merchants of West Virginia, Inc., et al. v. Johnson Brothers Liquor
    Company, Circuit Court of Hancock County, West Virginia, No. 17-C-91, Young, J. and
    Farrell, J. – Lead defense counsel for Johnson Brothers Liquor Company involving a
    claim of monopoly under the West Virginia Antitrust Laws.

   Doca Company v. Westinghouse Electric Company LLC, et al., United States District
    Court, Western District of Pennsylvania, No. 2:04-cv-01951 – Represented defendant
    Advanced Measurement & Analysis Group, Inc. against claims of unfair trade practices,
    including violations of the Lanham Act, the Sherman Act, and state law.

   John G. Benz and Pittsburgh Valve & Fitting Co. v. Crawford Fitting Company and Fred
    A. Lennon, United States District Court, Western District of Pennsylvania, No. 92-1065 –
    Judge D. Brooks Smith – Represented Crawford Fitting Company in a case involving
    unconscionability and breach of contract in restraint of trade, successfully defended.

                                 Major Case Experience

   Air Crash Disaster – US Airways Flight #427, Pittsburgh, Pennsylvania, September 8,
    1994 – United States District Court, Western District of Pennsylvania, No. 2:94-mc-


                                            3
       0104-WLS (MDL 1040) – Lead counsel for US Airways, settled 128 death cases; and
       thereafter, successfully litigated liability against The Boeing Company and Parker
       Hannifin Corp. as product manufacturers.

      City of Pittsburgh v. UPMC, Court of Common Pleas of Allegheny County,
       Pennsylvania, No. GD-13-5115 – Litigated the tax-exempt status of UPMC based on a
       challenge by the City of Pittsburgh, thereby sustaining the tax-exempt status of UPMC.

      Duke Energy Florida, Inc. v Westinghouse Electric Company, LLC, United States District
       Court, Western District of North Carolina, No. 3:14-cv-00141 – Litigated an action
       brought by Westinghouse against Duke Energy relating to the construction of a nuclear
       power plant resulting in a partial verdict in favor of Westinghouse.

      Terrorist Attack – Rome-Fiumicino Airport, December 27, 1985 – Represented Pan Am
       Airlines in claims brought by families of deceased passengers alleging security breach,
       litigation in both the United States District Court for the Eastern and Western Districts of
       Pennsylvania.

      Air Crash Disaster – Doha, Qatar, March 13, 1979 – Represented Alia Royal Jordanian
       Airlines in the crash of a Boeing 727, litigated American passenger death in United States
       District Court for the Western District of Pennsylvania.

                                      Law Firm Commitment

       In addition to their experience in representing plaintiffs in complex litigation,

Mr. Pietragallo and his law firm have significant experience in representing corporate defendants

in high-stakes litigation, which provides a unique perspective in prosecuting this litigation along

with the credibility to work with defense counsel.

       Mr. Pietragallo and his colleagues were associated by Mr. Hellums to join in the

representation of Finishing Solutions. Thereafter, Mr. Pietragallo and his colleagues engaged in

an investigation, analysis of the Complaint and case facts, and the applicable antitrust law.

       Mr. Hellums is very familiar with Mr. Pietragallo, Rob D’Anniballe, and their firm as

they were previously opposing counsel in nationwide complex litigation several years ago. As a

result of the mutual respect that formed in that litigation, Mr. Hellums associated Mr. Pietragallo

to join him in the representation of Finishing Solutions in the present action.



                                                 4
       Mr. Pietragallo and his firm are prepared to expend such professional and financial

resources as may be required in coordination with other counsel to fully investigate, discover,

and litigate this action. It should be noted that during the past ten years, the Pietragallo firm has

underwritten and supported major False Claims Act (qui tam) litigation throughout the United

States resulting in hundreds of millions of dollars of recovery for the U.S. Government, State

governments, and relators. The firm understands the obligations and risks of major litigation and

is prepared to undertake those in this matter.

                                            Conclusion

       If this Court is inclined to appoint co-lead counsel, Mr. Pietragallo has had the

opportunity to meet with Megan Jones of Hausfeld, LLP and would welcome her as co-lead

counsel. Mr. Hellums has over 5 years of direct experience with Ms. Jones and describes her as

the “neuron” that has organized and led the 80-law firm team in In re Blue Cross Blue Shield

Antitrust Litigation (MDL 2402). He has observed her managing every aspect of that litigation

and at the same time arguing the most complex antitrust disputes in court. The combination of

Ms. Jones and Mr. Pietragallo as co-lead counsel would represent a unique opportunity to merge

the different talents and perspectives of these two accomplished lawyers, which is why Finishing

Solutions and its counsel endorse such an appointment by this Honorable Court.

       In the alternative, should this Court deem it appropriate, Mr. Pietragallo would also be

willing to serve as liaison counsel.




                                                 5
Dated: November 19, 2018       Respectfully submitted,

                               /s/ Chris T. Hellums
                               Chris T. Hellums
                               PITTMAN, DUTTON & HELLUMS, P.C.
                               2001 Park Place North, Suite 1100
                               Birmingham, AL 35203
                               Tel: (205) 322-8880
                               Fax: (205) 328-2711
                               Email: chrish@pittmandutton.com

                               /s/ William Pietragallo, II
                               William Pietragallo, II, Esquire
                               Pa I.D. No. 16413
                               PIETRAGALLO GORDON ALFANO
                               BOSICK & RASPANTI, LLP
                               One Oxford Centre, 38th Floor
                               Pittsburgh, PA 15219
                               Tel: (412) 263-2000
                               Fax: (412) 263-2001
                               Email: wp@pietragallo.com

                               Counsel for Finishing Solutions, LLC




                           6
                                CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2018, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to

counsel or parties of record electronically by CM/ECF.

                                                            /s/ William Pietragallo, II
                                                            William Pietragallo, II




                                                7
